                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    AHMED I. A.,                                   Case No. 18‐CV‐3032 (NEB/TNL)

                      Petitioners,

    v.                                           ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
    KEVIN MCALEENAN, Secretary of the
    Department of Homeland Security;
    WILLIAM BARR, United States Attorney
    General; PETER BERG, ICE Field Office
    Director; and KURT FREITAG, Freeborn
    County Sheriff,

                      Respondents.1


         The Court has received the April 11, 2019 Report and Recommendation of United

States Magistrate Judge Tony N. Leung. [ECF No. 7.] No party has objected to that Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear

error, and based upon all the files, records, and proceedings in the above‐captioned

matter, IT IS HEREBY ORDERED THAT:

1. The Report and Recommendation [ECF No. 7] is ACCEPTED;




1Pursuant to Fed. R. Civ. P. 25(d), the Court orders that William Barr, United States
Attorney General will replace Jefferson Sessions and Peter Berg, Acting Field Office
Director, United States Immigration and Customs Enforcement will replace Scott
Baniecke on the case caption.
2. The Petition for Writ of Habeas Corpus under 28 U.S.C. § 2441 [ECF No. 1] is DENIED

AS MOOT;

3. The action is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: May 10, 2019                           BY THE COURT:

                                              s/Nancy E. Brasel
                                              Nancy E. Brasel
                                              United States District Judge




                                          2
